 

 

 

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
boc #:
CHARLES MICHAEL KEE, DATE FILED: 2/3 /20z0
Plaintiff, 20-CV-1840 (DLC)
-against- ORDER DIRECTING PAYMENT OF FEES
OR IFP APPLICATION AND PRISONER
UNITED STATES OF AMERICA, AUTHORIZATION
Defendant.

 

 

DENISE COTE, United States District Judge:

Plaintiff, currently incarcerated in the Edgefield Federal Correctional Institution in
Edgefield, South Carolina, brings this action pro se. To proceed with a civil action in this Court,
a prisoner must either pay $400.00 in fees — a $350.00 filing fee plus a $50.00 administrative fee
-- or, to request authorization to proceed in forma pauperis (“IFP”), that is, without prepayment
of fees, submit a signed IFP application and a prisoner authorization. See 28 U.S.C. §§ 1914,
1915. If the Court grants a prisoner’s JFP application, the Prison Litigation Reform Act requires
the Court to collect the $350.00 filing fee in installments deducted from the prisoner’s prison
trust fund account. See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed in this Court
without prepayment of fees must therefore authorize the Court to withdraw these payments from
his prison trust fund account by filing a “prisoner authorization,” which directs the facility where
the prisoner is incarcerated to deduct the $350.00 filing fee! from the prisoner’s prison trust fund
account in installments and to send to the Court certified copies of the prisoner’s prison trust

fund account statements for the past six months. See 28 U.S.C. § 1915(a)(@2), (b).

 

| The $50.00 administrative fee for filing a federal civil action does not apply to persons
granted IFP status under 28 U.S.C. § 1915.

 
Plaintiff submitted his pleading without the relevant fees or a completed IFP application
and prisoner authorization. Within thirty days of the date of this order, Plaintiff must either pay
the $400.00 in fees or submit the attached IFP application and prisoner authorization forms. If
Plaintiff submits the IFP application and prisoner authorization, they should be labeled with
docket number 20-CV-1840 (DLC).?

The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on
the docket, No summons shall issue at this time. If Plaintiff complies with this order, the case
shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff faiis to
comply with this order within the time allowed, the Court will dismiss this action.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates
good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated: March 3, 2020

New York, New York Jo.

DENISE COTE
United States District Judge

 

2 Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed as
malicious, frivolous, or for failure to state a claim on which relief may be granted, the dismissal
is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot file
federal civil actions IFP as a prisoner and must pay the relevant fees at the time of filing any new
federal civil action.

 
Copy Mailed To:

Charles Michael Kee 43930-054
FCI Edgefield

Federal Correctional Institution
P.O. Box 725

Edgefield, SC 29824

 
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

(full name of the plaintiff/petitioner}

CV ( dC )

 

 

-against- (Provide docket number, if available; if filing this with your
complaint, you will not yet have a docket number.)

 

 

{full name(s) of the defendant(s}/respondent(s})

PRISONER AUTHORIZATION

By signing below, I acknowledge that:

(1) because I filed this action as a prisoner,! 1am required by statute (28 U.S.C. § 1915) to pay
the full filing fees for this case, even if lam granted the right to proceed in forma pauperis
(IFP), that is, without prepayment of fees;

(2) the full $350 filing fee will be deducted in installments from my prison account, even if my
case is dismissed or I voluntarily withdraw it.

authorize the agency holding me in custody to:

1) send acertified copy of my prison trust fund account statement for the past six months
PY ¥yP P
from my current institution or arm institution in which I was incarcerated during the past
¥ ¥y & P
six months) 3

>) calculate the amounts specified by 28 U.S.C. § 1915(b), deduct those amounts from m
p ¥ y
prison trust fund, and disburse those amounts to the Court.

This authorization applies to any agency into whose custody I may be transferred and to any
other district court to which my case may be transferred.

 

 

 

 

Date Signature
Name (Last, First, Ml) Prison Identification #
Address city State Zip Code

 

' 4 “prisoner” is “any person incarcerated or detained in any facility who is accused of, convicted of,
sentenced for, or adjudicated delinquent for, violations of criminal law or the terms or conditions of
parole, probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h).

SDNY Rev. 10/26/16

 
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

{full name of the plaintiff or petitioner applying (each person
must submit a separate application})
CV ( )¢  )

 

-against- {Provide docket number, if available; if filing this with
your complaint, you will not yet have a docket number.)

 

 

(full name(s} of the defendant(s}/respondent(s})

APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS

Lam a plaintiff/petitioner in this case and declare that lam unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (FP) (without prepaying fees or costs), { declare that the responses below are

true:

1, Ave you incarcerated? [] Yes L] No (if “No,” go to Question 2.)
Tam being held at:

 

Do you receive any payment from this institution? [_] Yes f] No

Monthly amount:
If 1am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
directing the facility where I am incarcerated to deduct the filing fee from my account in installments
and to send to the Court certified copies of my account statements for the past six months. See 28
U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

 

2, Are you presently employed? [] Yes []} No

If “yes,” my employer's name and address are:

Gross monthly pay or wages:

 

If “no,” what was your last date of employment?

 

 

Gross monthly wages at the time:

3. Inaddition to your income stated above (which you should not repeat here), have you or anyone else
living at the same residence as you received more than $200 in the past 12 months from any of the

following sources? Check all that apply.

(a) Business, profession, or other self-employment L] Yes [} No
(b) Rent payments, interest, or dividends [] Yes [-] No

SDNY Rev: 8/5/2015

 
(c} Pension, annuity, or life insurance payments L] Yes [-] No
(d) Disability or worker’s compensation payments L} Yes iL] No
(e) Gifts or inheritances [4 Yes [] No
(f) Any other public benefits (unemployment, social security,

food stamps, veteran’s, etc.) L] Yes L} No
(2) Any other sources [.] Yes [| No

If you answered “Yes” to any question above, describe below or on separate pages each source of
money and state the amount that you received and what you expect to receive in the future.

if you answered “No” to all of the questions above, explain how you are paying your expenses:

4, How much money do you have in cash or ina checking, savings, or inmate account?

5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
financial instrument or thing of value, including any item of value held in someone else's name? If so,
describe the property and its approximate value:

6. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? If so, describe and provide the amount of the monthly expense:

7, List all people who are dependent on you for support, your relationship with each person, and how
much you contribute to their support (only provide initials for minors under 18):

8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
and to whom they are payable:

Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.

 

 

 

 

 

 

 

Dated Signature

Name (Last, First, Ml} Prison identification # (if incarcerated}
Address City State Zip Code
Telephone Number E-mail Address (if available}

IFP Application, page 2

 
